DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 103 has been overcome. However, the updated 101 rejection of claims 1-19 and 21 are applied in light of Applicant's amendments.  
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 rejection of claims 1-19 and 21 are applied in light of Applicant's amendments.     
The Applicant argues that “Thus, in view of the guidance set forth by the Office, Applicant submits that each of claims 1, 10, and 17 satisfy at least the inquiry of Step 2A of the subject matter eligibility test, and accordingly each of claims 1, 10, and 17 qualify as eligible subject matter under 35 U.S.C. § 101.” (Remarks 05/16/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for calculating and analyzing information regarding churn rate(s). Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of calculating data, training/updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of calculating information and constructing models/lists with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The mere mention of a machine learning model does not constitute significantly more, a practical application, or an improvement to the technology. The utilization of generic machine learning models is not and improvement to the technology. Further, the claim language does not recite the machine learning model in a way that it is learning, and/or adapting, and/or changing the system it is being run on (no feedback loop). Thus, the generic recitation of machine learning is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” 
The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for churn rate(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a churn rates, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 10-16), computer program product (claims 17-18), and system (claims 1-9 and 21) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: segmenting a historical sample set of subscriber data from a pool of historical samples based at least in part on one or more attributes associated with subscriber data of the historical sample set of subscriber data; training… a model for generating subscriber churn predictions based at least in part on the segmented historical sample set of subscriber data and an information gain value for the one or more attributes associated with the segmented historical sample set; generating, using a programming language for analysis, a plurality of churn predictions for a plurality of target subscribers based at least in part on the model for generating subscriber churn predictions, each churn prediction of the plurality of churn predictions indicating a churn likelihood of a corresponding target subscriber of the plurality of target subscribers; generating a ranked list of the plurality of target subscribers based at least in part on the plurality of churn predictions; and causing presentation of the ranked list…. Independent claims 10 and 17 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A churn prediction system comprising: at least one hardware processor; an electronic memory storing instructions that when executed configure the at least one hardware processor to perform operations comprising… via a graphical user interface… using machine learning,..; applying machine learning…; A computer-implemented method for predicting subscriber churn comprising: segmenting, by at least one hardware processor…; A non-transitory machine-readable medium storing processor-executable instructions which, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising…; (as recited in claims 1, 8, 10, and 17).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A churn prediction system comprising: at least one hardware processor; an electronic memory storing instructions that when executed configure the at least one hardware processor to perform operations comprising… via a graphical user interface; applying machine learning; A computer-implemented method for predicting subscriber churn comprising: segmenting, by at least one hardware processor…; A non-transitory machine-readable medium storing processor-executable instructions which, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising…; (as recited in claims 1, 8, 10, and 17) for implementing the claim steps/functions. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0063]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-9, 11-16, and 18-19 and 21) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-9 and 21 “a decision tree comprising a plurality of decision points used for generating the plurality of churn predictions for the plurality of target subscribers; an attribute value of a first target subscriber for a first decision point of the plurality of decision points of the decision tree and a threshold value corresponding to the attribute value; herein the attribute value of the first target subscriber comprises gross merchandise value information for the first target subscriber, active 32PATENT Atty. Docket No. P0831N.US.01 (105845.0434) eBay Ref. No. IP-P3117US2 listing information for the first target subscriber, subscription information for the first target subscriber, or a combination thereof; tracking a target value at each decision point of the plurality of decision points of the decision tree for a first target subscriber of the plurality of target subscribers; and causing presentation of the tracked target values; generating a plurality of prediction models, each prediction model generated for a respective segment of the segmented historical sample set; receiving target data for an additional target subscriber, the target data comprising a set of attributes for the additional target subscriber; and generating a churn prediction for the additional target subscriber based at least in part on applying the target data to a decision tree; generating the plurality of churn predictions…; segmenting the historical sample set of subscriber data based at least in part on one or more of account age, subscription age, gross merchandise value (GMV), or any combination thereof; generating a threshold for one or more nodes associated with the model, wherein the threshold is associated with a likelihood that the corresponding target subscriber of the plurality of target subscribers is likely to churn; and increasing, when training the model for a subsequent time, the threshold for the one or more nodes associated with the model ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (11-16and 18-19) recite the CRM and method for performing the system of claims 2-9 and 21. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Varadarajan; Anand. DETERMINING A CHURN RISK . .U.S. PGPub 20130211873 The present invention relates to methods for an operator's terminal of determining a churn risk value associated with a UE of a group of operator-connected UEs. The invention also relates to an operator's terminal configured to determine a churn risk value associated with an operator-connected UE. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683